INDEMNIFICATION AGREEMENT

THIS AGREEMENT is made the [27th] day of September, 2007 by and between
Endurance Specialty Holdings Ltd., a Bermuda company (the “Company”), and [Name
of Officer], who serves as an officer of the Company on the date hereof (the
“Indemnitee”).

WHEREAS, the Indemnitee serves as an officer of the Company;

WHEREAS, the Company wishes the Indemnitee to continue to serve as an officer of
the Company and the Indemnitee is willing, under certain circumstances, to
continue in such capacity; and

WHEREAS, as an inducement to continued service as a officer by the Indemnitee
and its other directors and officers, the Company has determined to provide
additional protection to the Indemnitee as set forth herein.

NOW, THEREFORE, in consideration of the Indemnitee’s continued and future
service to the Company, the parties agree as follows:

1.

Indemnification. The Company agrees to indemnify the Indemnitee to the full
extent permitted by Bermuda law, as it exists now and as it may be amended in
the future to permit additional indemnification for the Indemnitee.

2.

Additional Indemnification and Payment of Expenses. Without limiting the
indemnification provided in Section 1 and subject to the limitations, terms and
conditions of this Agreement, including, but not limited to, the limitations in
Section 10, the Company agrees, to the fullest extent permitted by applicable
law as in effect at any time during the term of this Agreement, to:

 

a.

indemnify the Indemnitee against all judgments for both compensatory and
punitive damages, fines, penalties and settlements incurred in connection with
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative (including, but not limited to, any
action by or in the right of the Company), to which the Indemnitee is, was or at
any time becomes a party, or is threatened to be made a party, by reason of the
fact that the Indemnitee is, was or at any time becomes a director, officer,
employee, agent or fiduciary of the Company, or is or was serving or at any time
serves at the request of the Company as a director, officer, employee, agent, or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise or with respect to any employee benefit plan (or its participants or
beneficiaries) of the Company or any such other enterprise, and

 

b.

pay all costs, charges and other expenses, including, but not limited to,
attorneys’ fees, costs of appearance, attachment and similar bonds (hereinafter
referred to as “Expenses”) incurred in connection with the investigation,
defense and appeal of any action, suit or proceeding described in Section 2(a),
provided, that no monies shall be paid under this Section 2(b) unless the
payment of such monies shall be authorized in the specific case upon a

 

 

--------------------------------------------------------------------------------



determination that indemnification of the Indemnitee would be proper in the
circumstances because the Indemnitee has met the standard of conduct which would
entitle the Indemnitee to the indemnification thereby provided and such
determination has been made:

 

i.

by the Board of Directors (the “Board”) of the Company, by a majority vote at a
meeting duly constituted by a quorum of directors not party to the proceedings
or matter with regard to which the indemnification is, or would be claimed;

 

ii.

in the case such a meeting cannot be constituted by lack of a disinterested
quorum, by independent legal counsel in a written opinion; or

 

iii.

by a majority vote of the shareholders of the Company entitled to vote upon
Company matters generally (after giving effect to any adjustments to the voting
power imposed pursuant to the Company’s bye-laws).

3.

Maintenance of D&O Insurance. The Company currently maintains directors’ and
officers’ liability insurance with a limit of coverage of $70,000,000 (the “D&O
Policies”).

 

a.

So long as the Indemnitee shall continue to serve in any capacity described in
Section 2 and thereafter so long as the Indemnitee shall be subject to any
possible action, suit or proceeding by reason of the fact that the Indemnitee
served in any of said capacities, the Company will purchase and maintain in
effect for the benefit of the Indemnitee one or more valid, binding and
enforceable policies of directors’ and officers’ liability insurance providing,
in all respects, coverage and amounts at least comparable to that provided
pursuant to the D&O Policies.

 

b.

Notwithstanding Section 3(a), the Company shall not be required to maintain
directors’ and officers’ liability insurance in effect if such insurance is not
reasonably available or if, in the reasonable business judgment of the Board as
it may exist from time to time, either (i) the premium cost for such insurance
is substantially disproportionate to the amount of insurance or (ii) the
coverage is so limited by exclusions that there is insufficient benefit provided
by such insurance.

 

c.

If the Company, acting under Section 3(b), does not purchase and maintain in
effect directors’ and officers’ liability insurance, the Company shall indemnify
and hold harmless the Indemnitee to the full extent of the coverage which would
otherwise have been provided by the D&O Policies.

 

d.

The Company shall pay all Expenses incurred by the Indemnitee in connection with
any action, suit or proceeding to enforce the Indemnitee’s rights under the D&O
Policies.

 

 

2

 

--------------------------------------------------------------------------------



4.

Procedure for Determination of Entitlement to Indemnification. To obtain
indemnification under this Agreement, Indemnitee shall submit to the Company a
written request, including therein or therewith such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

5.

Presumptions and Effect of Certain Proceedings.

 

a.

In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 4 of this Agreement, and the Company shall have the burden of proof to
overcome that presumption in connection with the making of any determination
contrary to that presumption.

 

b.

If the person, persons or entity empowered or selected to determine whether
Indemnitee is entitled to indemnification hereunder shall not have made a
determination within thirty (30) days after receipt by the Company of the
request therefor, the requisite determination of entitlement shall be deemed to
have been made and Indemnitee shall be entitled to indemnification hereunder.

 

c.

The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, does not create a presumption that
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification.

6.

Defense of Claims. With respect to any action, suit or proceeding described in
Section 2, the Company may elect to assume the investigation and defense of such
action, suit or proceeding with counsel it selects with the consent of the
Indemnitee, which consent shall not be unreasonably withheld. After notice to
the Indemnitee from the Company of its election to assume the investigation and
defense of such action, suit or proceeding, the Company shall not be liable to
the Indemnitee under this Agreement for any expenses subsequently incurred by
the Indemnitee in connection with the investigation and defense of such action,
suit or proceeding other than for services requested by the Company or the
counsel it selected. The Indemnitee shall have the right to employ his own
counsel, but the Expenses incurred by the Indemnitee after notice from the
Company of its assumption of the investigation and defense shall be at the
expense of the Indemnitee. Notwithstanding the foregoing, however, the
Indemnitee shall be entitled to separate counsel in any action, suit or
proceeding brought by or on behalf of the Company or as to which counsel for the
Indemnitee reasonably concludes that there is a conflict of interest between the
Company and the Indemnitee, provided that the Company shall not be required to
pay the expenses of more than one such separate counsel for persons it is

 

 

3

 

--------------------------------------------------------------------------------



indemnifying in any one action, suit or proceeding unless the counsel originally
chosen to represent such Indemnitees as a group reasonably concludes that
substantial and material conflicts of interest prevent such counsel from acting
for the Indemnitees as a single client.

7.

Payment of Expenses. The Indemnitee’s reasonable Expenses incurred in connection
with any action, suit or proceeding described in Section 2 or 3(d) shall be paid
by the Company as they accrue, and, in any event, within twenty (20) days after
the Company has received written request therefor from or on behalf of the
Indemnitee. The Company shall continue to make such payments unless and until
there has been a final adjudication by a court of competent jurisdiction
establishing that the Indemnitee is not entitled to be indemnified for such
Expenses in accordance with Section 10 of this Agreement.

8.

Indemnitee’s Reimbursement. The Indemnitee agrees to reimburse the Company for
all amounts paid by the Company pursuant to Sections 1, 2, 3(c), 3(d), 6, and 7
of this Agreement in the event and to the extent, but only in the event and only
to the extent, that there is a final adjudication by a court of competent
jurisdiction establishing that the Indemnitee is not entitled to be so
indemnified or to have such Expenses paid by the Company.

9.

Contribution. If the indemnification or payments of Expenses provided by this
Agreement should be unavailable or insufficient to hold the Indemnitee harmless,
then the Company agrees that, for purposes of this Section, the Company shall be
treated as if it were a party to the threatened, pending or completed action,
suit or proceeding in which the Indemnitee was involved and that the Company
shall contribute to the amounts paid or payable by the Indemnitee as a result of
Expenses, judgments for both compensatory and punitive damages, fines, penalties
and amounts paid in settlement. The amount of contribution provided by this
Section shall be determined by (i) the relative benefits accruing to the Company
on the one hand and the Indemnitee on the other which arose out of the acts or
omissions underlying the threatened, pending or completed action, suit or
proceeding in which the Indemnitee was involved, (ii) the relative fault of the
Company on the one hand and the Indemnitee on the other in connection with such
acts or omissions, and (iii) any other equitable considerations appropriate
under the circumstances. For purposes of this Section, the relative benefits of
the Company shall be deemed to be the benefits accruing to it and the relative
benefit of the Indemnitee shall be deemed to be an amount not greater than the
Indemnitee’s annual base salary or Indemnitee’s compensation from the Company
plus any personal benefit received from such acts or omissions. The relative
fault shall be determined by reference to, among other things, the fault of the
Company and all of its directors, officers, employees and agents (other than the
Indemnitee), as a group and treated as one entity, on the one hand, and the
Indemnitee’s and such group’s relative intent, knowledge, access to information
and opportunity to have altered or prevented the act or omission on the other
hand.

10.

Limitations on Indemnification, Advancement and Contribution. Notwithstanding
anything in the foregoing to the contrary, the Company shall not be liable under
this

 

 

4

 

--------------------------------------------------------------------------------



Agreement to make any indemnity payment, advancement of Expenses or contribution
in connection with any action, suit or proceeding:

 

a.

to the extent that payment is actually made, or for which payment is available,
to or on behalf of the Indemnitee under an insurance policy, except in respect
of any amount in excess of the limits of liability of such policy or any
applicable deductible for such policy;

 

b.

to the extent that payment has or will be made to the Indemnitee by the Company
otherwise than pursuant to this Agreement;

 

c.

to the extent that there was a final adjudication by a court of competent
jurisdiction that the Indemnitee has committed (i) any intentional act of fraud,
embezzlement or theft during the term of his employment with the Company, (ii)
any gross negligence or willful misconduct during the term of his employment
with the Company or (iii) any violation of any statutory or common law duty of
loyalty to the Company or any of its subsidiaries during the term of his
employment with the Company;

 

d.

to the extent the application of such provision is prohibited under the Bermuda
Companies Act 1981; or

 

e.

To the extent of any “short swing profit” disgorgement or similar liability
arising under Section 16(b) of the U.S. Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

11.

Enforcement of Indemnitee’s Rights. The Indemnitee shall have the right to
enforce this Agreement in any court of competent jurisdiction if the Company
either fails to indemnify the Indemnitee pursuant to the Company’s Bye-Laws or
Section 1, 2, or 3(c) or fails to advance Expenses pursuant to the Company’s
Bye-Laws or Section 7 within twenty (20) days of the receipt of written request
to do so from or on behalf of the Indemnitee. The Company agrees to stipulate in
any such suit that the Company is bound by all the provisions of this Agreement
and is precluded from making any assertion to the contrary. The burden of proof
shall be on the Company in any such suit to demonstrate by the weight of the
evidence that the Indemnitee is not entitled to indemnification or advance
payment of Expenses. The Indemnitee’s Expenses incurred in establishing his
right to indemnification or advancement of Expenses, in whole or in part, in any
such action (or settlement thereof) shall be paid by the Company as they accrue
and, in any event within twenty (20) days after the Company has received written
request therefore from or on behalf of the Indemnitee. The Company shall
continue to make such payments unless and until there has been a final
adjudication by a court of competent jurisdiction establishing that the
Indemnitee is not entitled to indemnification or advance payment of Expenses, in
which event the Indemnitee agrees to reimburse the Company for all amounts paid
under this Section 11.

12.

Change in Control. The Company agrees that if there is a Change in Control, as
defined below, of the Company (other than a Change in Control which has been

 

 

5

 

--------------------------------------------------------------------------------



approved by a majority of the Board who were directors immediately prior to such
Change in Control), then (a) any determination with respect to an Indemnitee’s
eligibility to receive payment of expenses under Section 2(b)(i) shall be made
by the members of the Board who were directors immediately prior to such Change
in Control and (b) with respect to all other matters thereafter arising
concerning the rights of the Indemnitee to indemnity payments and payments of
Expenses under this Agreement, the Company shall seek legal advice only from
special, independent counsel selected by the Indemnitee with the consent of the
Company (which consent shall not be unreasonably withheld), and who has not
otherwise performed services for the Company within the last five years (other
than in such capacity and in connection with such matters). Such counsel, among
other things, shall render a written opinion to the Company and the Indemnitee
as to whether and to what extent the Indemnitee would be permitted to be
indemnified under this Agreement and applicable law. The Company agrees to be
bound by such written opinion of the special, independent counsel, to pay the
reasonable fees of such counsel and to fully indemnify such counsel against any
and all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or counsel’s engagement pursuant
hereto. A “Change in Control” for purposes of this Agreement shall be deemed to
have occurred upon the earliest to happen of the following:

 

a.

the acquisition by any individual, entity or group (a “Person”), including any
“person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 50% or more of either (i) the then
outstanding ordinary shares, par value $1.00 per share, of the Company (the
“Outstanding Ordinary Shares”) or (ii) the combined voting power of the then
outstanding securities of the Company entitled to vote generally in the election
of directors pursuant to the Bye-Laws of the Company (the “Outstanding Voting
Securities”); excluding, however, the following: (A) any acquisition directly
from the Company (excluding any acquisition resulting from the exercise of an
exercise, conversion or exchange privilege unless the security being so
exercised, converted or exchanged was acquired directly from the Company), (B)
any acquisition by the Company, (C) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (c)
of this definition of Change in Control; provided, further, that for purposes of
clause (B), if any Person (other than the Company or any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company) shall become the beneficial owner of 50% or more of
the Outstanding Ordinary Shares or 50% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional Outstanding Ordinary Shares or any additional Outstanding Voting
Securities and such beneficial ownership is publicly announced, such additional
beneficial ownership shall constitute a Change in Control;

 

 

6

 

--------------------------------------------------------------------------------



 

b.

individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board
within a 24 month period; provided, that any individual who becomes a director
of the Company subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided, further, that any individual who
was initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;

 

c.

the consummation of a reorganization, amalgamation, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Ordinary Shares
and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 55% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Ordinary Shares and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 50% or
more of the Outstanding Ordinary Shares or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

 

d.

the consummation of a plan of complete liquidation or dissolution of the
Company.

 

 

7

 

--------------------------------------------------------------------------------



13.

Settlement. The Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any action, suit or
proceeding without its written consent, which consent shall not be unreasonably
withheld. The Company shall not settle any action, suit or proceeding which
would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent, which consent shall not be unreasonably withheld.
In the event that consent is not given and the parties hereto are unable to
agree on a proposed settlement, independent legal counsel shall be retained by
the Company, at its expense, with the consent of the Indemnitee, which consent
shall not be unreasonably withheld, for the purpose of determining whether or
not the proposed settlement is reasonable under all of the circumstances, and if
independent legal counsel determines the proposed settlement is reasonable, the
settlement may be consummated without the consent of the other party.

14.

Company Subrogation Rights. In the event of any payment under this Agreement,
the Company shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee against any person or organization and the
Indemnitee shall execute all papers required and shall do everything that may be
reasonably necessary to secure such rights.

15.

Non-Exclusive. Nothing in this Agreement shall diminish or otherwise restrict,
and this Agreement shall not be deemed exclusive of, the Indemnitee’s rights to
indemnification or advancement of Expenses under any provision of Bermuda law or
the Bye-Laws of the Company or otherwise.

16.

Notice to the Company. The Indemnitee will promptly notify the Company of any
threatened, pending or completed action, suit or proceeding against the
Indemnitee described in Section 2. The failure to notify or promptly notify the
Company shall not relieve the Company from any liability which it may have to
the Indemnitee otherwise than under this Agreement, and shall relieve the
Company from liability hereunder only to the extent the Company has been
prejudiced.

17.

Notices. Any notice that is required or permitted to be given under this
Agreement shall be in writing and shall be personally delivered or deposited in
the United States mail, certified or registered mail with proper postage prepaid
and addressed:

 

If to the Company, to:

 

Endurance Specialty Holdings Ltd.
Wellesley House
90 Pitts Bay Road
Pembroke HM08
Bermuda
Attn: Secretary

 

 

8

 

--------------------------------------------------------------------------------



If to the Indemnitee, to the residence address or residence facsimile number of
the Indemnitee set forth in the records of the Company.

Each party hereto may provide the other party hereto with notice of a new
address for notices under this Section 17, in which event notices under this
Agreement shall be delivered to such other address as the party may have
furnished to the other party at least 10 calendar days prior to such notice.

18.

Supersedes Prior Agreements. This Agreement replaces and supersedes any other
agreement or agreements, oral or written, that the Company may have with
Indemnitee with respect to the subject matter covered by this Agreement.

19.

Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision shall
be held to be invalid or unenforceable for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions.

20.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of Bermuda, without regard to principles of conflict of laws.

21.

Duration of Agreement. Unless otherwise terminated pursuant to Section 23
hereof, this Agreement shall continue in effect until and terminate upon the
later of (a) ten (10) years after the Indemnitee has ceased to occupy any of the
positions or have any of the relationships described in Section 2(a) of this
Agreement and (b) the final termination of all pending or threatened actions,
suits, proceedings or investigations with respect to Indemnitee.

22.

Binding Effect. This Agreement shall be binding upon the Indemnitee and upon the
Company, its successors and assigns, and shall inure to the benefit of the
Indemnitee, his heirs, personal representatives and assigns and to the benefit
of the Company, its successors and assigns.

23.

Amendment and Termination. Except for any automatic termination pursuant to
Section 21 hereof, no amendment, modification, termination or cancellation of
this Agreement shall be effective unless in writing signed by both parties.

24.

Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

25.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Only one such counterpart
signed by the party against whom enforceability is sought needs to be produced
to evidence the existence of this Agreement.

 

 

9

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

ENDURANCE SPECIALTY HOLDINGS LTD.

 

 

 

By: 


 

 

 

 

 

Name: 

 

 

 

 

 

Title: 

 

         

 

 

 

 

 

 

 

 

 

[Name of Officer]l

 

 

10

 

--------------------------------------------------------------------------------